                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 Candace Thompson,                                C/A. No. 3:16-cv-3903-CMC

                Plaintiff,
        v.
                                                               Opinion and Order
 TWC Administration LLC,

               Defendant.


       Through this action, Plaintiff Candace Thompson (“Plaintiff”) seeks recovery from her

former employer, TWC Administration LLC (“TWC”), for alleged employment discrimination

based on race, retaliation, and hostile work environment pursuant to 42 U.S.C. § 2000e, et seq.,

and a violation of the Family Medical Leave Act (FMLA). ECF. No. 1. The matter is before the

court on Defendant’s Motion for Summary Judgment, filed March 7, 2018. ECF No. 53. Plaintiff

filed her response in opposition on March 30, 2018, after being granted an extension. ECF No.

59. Defendant filed a reply on April 16, 2018. ECF No. 63.

       In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2)(g), D.S.C., this

matter was referred to United States Magistrate Judge Kaymani D. West for pre-trial proceedings

and a Report and Recommendation (“Report”). On November 29, 2018, the Magistrate Judge

issued a Report recommending that Defendant’s motion for summary judgment be granted. ECF

No. 84. The Magistrate Judge advised the parties of the procedures and requirements for filing

objections to the Report and the serious consequences if they failed to do so. Plaintiff filed her

objections on December 13, 2018. ECF No. 85. TWC filed a reply on December 27, 2018. ECF

No. 86. This matter is now ripe for resolution.
       After conducting a de novo review as to the objections made, and considering the record,

the applicable law, and the Report and Recommendation of the Magistrate Judge, the court agrees

with the Report’s recommendation that TWC’s motion for summary judgment should be granted.

Accordingly, the court adopts the Report by reference in this Order. For the reasons stated in the

Report and as further addressed below, TWC is entitled to summary judgment on all claims.

  I.   Standard

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge, or

recommit the matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). The court

reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”)

(quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Summary Judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). On a motion for summary judgment, the district court must “view the evidence in the light

most favorable to the nonmoving party.” Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d

562, 568 (4th Cir. 2015) (citing Tolan v. Cotton, 134 S.Ct. 1861, 1868 (2014) (per curiam)).

“Summary Judgment cannot be granted merely because the court believes that the movant will
                                                 2
prevail if the action is tried on the merits.” Id. Therefore, the court cannot weigh the evidence or

make credibility determinations. Id. at 569. The district court may not “credit[] the evidence of

the party seeking summary judgment and fail[] properly to acknowledge key evidence offered by

the party opposing that motion.” Id. at 570. However, a party “cannot create a genuine issue of

material fact through mere speculation or the building of one inference upon another.” Beale v.

Hardy, 769 F.2d 213, 214 (4th Cir. 1985). Therefore, “[m]ere unsupported speculation . . . is not

enough to defeat a summary judgment motion.” Ennis v. National Ass’n of Bus. & Educ. Radio,

Inc., 53 F.3d 55, 62 (4th Cir. 1995).

 II.   Discussion

           a. Race Discrimination Claim

                    i. Magistrate Judge’s recommendations and Parties’ arguments

       The Magistrate Judge concluded Plaintiff does not have direct evidence of discrimination

and cannot establish her claim for racial discrimination under the burden-shifting method of proof.

ECF No. 91 at 11. The Report recommends dismissal of Plaintiff’s discrimination claim because

she has failed to show her job performance was satisfactory at the time of her termination. Id. at

13-14. It also found Plaintiff failed to create an issue of fact as to whether her purported

comparators are valid. Id. at 15-16. Regarding Plaintiff’s disparate treatment claim involving the

investigation of Plaintiff and her team, the Report recommends dismissal as an investigation is not

an adverse employment action, and, even if it was, there is no valid comparator. Id. at 17-18. The

Magistrate Judge found Plaintiff’s failure to promote claim fails because the purported promotion




                                                 3
would have been temporary, and therefore would not be an adverse employment action. 1 Id. at

20. The Report concluded even if Plaintiff did establish a prima facie case of discrimination, TWC

met its burden of producing legitimate, non-discriminatory reasons for terminating Plaintiff, which

Plaintiff was unable to demonstrate were pretext. Id. at 21.

       Plaintiff objected to the Report, arguing there are genuine issues of material fact precluding

summary judgment. ECF No. 85. Specifically, she objected to the determination she failed to

demonstrate race was a motivating factor in her termination, as “[d]eposition testimony has shown

the Defendant has demonstrated a pattern of discriminatory treatment towards African Americans

by failing to continue to employ them.” Id. at 3. She contends there are valid comparators who

are “in the same job, doing the same things.” Id. at 4. Finally, she argues TWC should have

determined who made the customer complaint leading to the investigation and why the complaint

was not “provided to the employees so they could try to figure out what, if anything, had occurred.”

Id.

       In its reply to Plaintiff’s objections, TWC argues Plaintiff failed to present specific

objections, record citations, or applicable case law establishing the Magistrate Judge erred in

recommending summary judgment. ECF No. 86. It points out Plaintiff’s objections do not

challenge the Magistrate Judge’s recommendation on the failure to promote, retaliation, hostile

work environment, or FMLA claims, and the Magistrate Judge did not commit clear error in

recommending summary judgment. Id. at 3-4. TWC also argues Plaintiff does not explain how




1
  Plaintiff did not object to the Magistrate Judge’s finding regarding her failure to promote claim.
However, the court does note the supervisory position was an interim one, and another black
employee was placed in that position. Therefore, finding no clear error, the court holds summary
judgment on the failure to promote claim is appropriate, and it is dismissed with prejudice.
                                                  4
the Magistrate Judge erred regarding her job performance or valid comparators. Id. at 5-6. Finally,

it notes Plaintiff’s “supposed evidentiary concerns regarding a customer complaint were fully and

properly addressed by the Magistrate Judge,” and should not be overturned based on speculation.

Id. at 6-7.

                   ii. Background

        From approximately October – December 2015, TWC held a Starz programming incentive,

in which representatives would be rewarded for selling Starz programming. ECF No. 53-3 at 21

(Plaintiff dep. at 102:1-18). Plaintiff and another representative on her team won this Q4 Starz

contest. Id. at 40 (Plaintiff dep. 145:14-146:12). In early December 2015, TWC received a

complaint in which a customer complained she was being charged for Starz programming even

though the retention representative told her it would be free. ECF No. 53-10 at ¶ 26 (Owen decl.).

An investigation followed, which revealed Plaintiff was the retention representative who assisted

the customer. Id. at ¶ 27. Plaintiff had removed the $8 modem lease fee (charged to customers

who rent TWC-owned modems instead of using their own) to offset the Starz fee of the same

amount. Id. at ¶¶ 28-29; ECF No. 53-3 at 35 (Plaintiff dep. at 132:9-133:8). In doing so, she

fraudulently entered a specific code in the customer’s account indicating he or she owned the

modem, even though the customer continued to use a TWC-owned modem. ECF No. 53-10 at ¶

30.

        Plaintiff’s manager, Emma Brown, became involved in analyzing a sample of Plaintiff’s

call recordings and in meeting with Plaintiff, during which Plaintiff indicated other representatives

engaged in similar conduct. Id. at ¶¶ 34, 36. Plaintiff was placed on a written warning for violation

of rules, which specifically states “[a]gents should not remove Modem Lease Fees by changing

TWC equipment to Customer Owned equipment.” ECF No. 53-17 (Coaching Form). Based on
                                                 5
her investigation, Brown requested an audit of every customer account in which a Columbia-based

retention representative removed a modem lease fee and added a Starz fee during a Q4 Starz

competition, which was approved by Owen, the Senior Director of Retention. ECF No. 53-10 at

¶¶ 37-38. The investigation confirmed Plaintiff removed the modem lease fee and added Starz

programming on at least 28 customer accounts. ECF No. 53-18 at 2; ECF No. 53-3 at 47 (Plaintiff

dep. at 155:1-14).

       On January 13, 2016, Plaintiff was called into a meeting with human resources

representatives to discuss the findings of the investigation. ECF No. 53-18 at 2; ECF No. 53-3 at

47 (Plaintiff dep. at 152:1-8).   In this meeting, Plaintiff stated removing the modem lease code

and adding a Starz package “should not be done.” ECF No. 53-18 at 2 (Thompson Security

Narrative). She indicated she had done so in the past to help retain a customer. Id. At the end of

the meeting, Plaintiff “was apologetic for misleading customers and TWC” and provided a written

statement admitting her misconduct and apologizing. Id.; ECF No. 53-3 at 46-47 (Plaintiff dep. at

154:20-155:21). Plaintiff was suspended with pay for the duration of the investigation. ECF No.

53-3 at 49-50 (Plaintiff dep. at 162:24-163:4).

       At the conclusion of the investigation, Owen decided to terminate Plaintiff’s employment

based on the investigation because he “believed [Plaintiff] had lied to customers and fraudulently

removed modem lease fees on at least 28 instances, in violation of numerous TWC policies, and

in flagrant disregard of TWC’s May 2015 express reminder forbidding that very practice.” ECF

No. 53-9 at ¶ 52. Human Resources also recommended the termination. 2 ECF No. 53-6 at 10



2
 Human Resources also recommended Plaintiff’s supervisor, Cunningham, as well as Williams
and Maeitta Scarborough (another representative not on Plaintiff’s team) be terminated for this
Footnote Continued . . .
                                              6
(Owen dep. at 12:11-15). Plaintiff received a phone call on January 21, notifying her of her

termination. ECF No. 53-3 at 450 (Plaintiff dep. at 163:5-164:8).

                  iii. Analysis

       Although Plaintiff presents general arguments regarding the Magistrate Judge’s

conclusions, she fails to provide specific record evidence or case law in support of her challenges.

Further, the court agrees with the Magistrate Judge Plaintiff has failed to demonstrate her job

performance was satisfactory at the time of her termination, or to provide a valid comparator.

Despite Plaintiff’s assertions she “was performing her job adequately,” she does not dispute the

conduct of swapping modem fees for Starz fees at least 28 times, and acknowledged this “should

not have been done” as it “misl[ed] customers and TWC.” ECF No. 53-18 at 2. TWC has

presented evidence she violated its policies, and Plaintiff was placed on a written warning for this

conduct. ECF No. 53-17.

       While Plaintiff provided two names of employees she asserts were similarly situated, the

court agrees neither Chris Carriere nor Paula Russell are valid comparators.      Ms. Russell is a

manager of another team and so does not have the same position as Plaintiff. See Anderson v.

Westinghouse Savannah River Co., 406 F.3d 248, 272-73 (4th Cir. 2005) (finding the plaintiff’s

purported comparators did not establish pretext when they held “positions dissimilar” to the




conduct. ECF No. 53-7 at 12 (Falgout dep. at 16:1-8). Ultimately, Thompson, Cunningham,
Williams, Eireka Nickson (Plaintiff’s team member) and Scarborough were terminated. ECF No.
53-9 at ¶ 64. Christopher Carriere, a white male on Plaintiff’s team, and Charanee Stephens, a
black female representative not on Plaintiff’s team, were suspended with pay but ultimately not
terminated as less culpable. Id. at ¶¶ 66-67. Alexis Green and Terri Johnson, two additional black
female representatives on Plaintiff’s team, were not terminated because the investigation did not
reveal they engaged in misconduct. Id. at ¶ 65.
Footnote Continued . . .
                                                 7
plaintiff, with different “job requirements and responsibilities”).        Further, although there is

evidence Russell instructed her team to remove modem fees, there is no evidence she switched out

modem fees for premium-service fees during a promotion to sell such a service. Mr. Carriere 3 did

have the same position and reported to the same manager as Plaintiff; however, he only removed

the fee seven times to Plaintiff’s 28, and thus their conduct was significantly different. Further,

Carriere was a newer employee than Plaintiff, who had been employed with TWC since 2013, and

Carriere had been instructed by a senior representative to remove the modem fees. See Lightner

v. City of Wilmington, N.C., 545 F.3d 260, 265 (4th Cir. 2008) (“The similarity between

comparators and the seriousness of their respective offenses must be clearly established in order

to be meaningful.”); Haywood v. Locke, 387 F. App’x 355, 359 (4th Cir. 2010) (citing Mitchell v.

Toledo Hosp., 964 F.2d 577, 586 (6th Cir. 1992)) (employees are similarly situated if they

“engaged in the same conduct without such differentiating or mitigating circumstances that would

distinguish their conduct or the employer’s treatment of them for it.”).

       Finally, the court agrees the Magistrate Judge sufficiently addressed the argument

regarding the customer complaint, and Plaintiff’s speculative assertion that it may not have come

from a customer at all is insufficient to create a genuine issue of material fact. Further, the court

questions the relevance of the source of the complaint: although the complaint did lead to the

investigation, Plaintiff does not challenge she removed modem fees to cancel out the Starz channel

fee, which is the conduct that resulted in her termination. It does not matter how TWC discovered




3
  Carriere and Plaintiff were both suspended, but Plaintiff was terminated after her conduct was
revealed to be more pervasive than his. A black female retention representative who removed the
modem fee seven times, like Carriere, was suspended but not terminated: receiving the same
treatment for the same conduct as Carriere, a white man. ECF No. 60-10, Owens Dec. at ¶ 67.
                                                8
this activity, as the court agrees with the Magistrate Judge that the investigation is not, in itself, an

adverse employment action. See Bonds v. Leavitt, 629 F.3d 369, 386 (4th Cir. 2011) (“Even if

these investigations were improper or substandard, that does little to help [plaintiff] establish that

the reasons given for her termination were not the actual reasons, and it certainly does not give

rise to a reasonable inference that her race or gender was the real reason for her termination.”);

Hux v. City of Newport News, 451 F.3d 311, 315 (4th Cir. 2006) (“Once an employer has provided

a non-discriminatory explanation for its decision, the plaintiff cannot seek to expose that rationale

as pretextual by focusing on minor discrepancies that do not cast doubt on the explanation's

validity, or by raising points that are wholly irrelevant to it.”).

        Therefore, Plaintiff’s objections regarding her discrimination claim are overruled and the

court agrees with the Magistrate Judge’s conclusion regarding this claim. Summary judgment for

TWC is appropriate.

            b. Retaliation, Hostile Work Environment, and FMLA Claims

        The Report recommends summary judgment on the retaliation claim, as Plaintiff

effectively conceded she did not complain of racial discrimination to anyone at TWC, and filed

her complaint with the Human Affairs Commission after her termination. ECF No. 84 at 26. The

Magistrate Judge also recommends dismissal of the hostile work environment claim for failure to

exhaust administrative remedies, as her SCHAC/EEOC charge does not allege a hostile work

environment. Id. at 30. In the alternative, the Magistrate Judge found Plaintiff’s substantive

allegations regarding hostile work environment fail to support such a claim. Id. at 30-31. Finally,

the Magistrate Judge concluded TWC set forth a legitimate, nondiscriminatory reason for

Plaintiff’s termination, unrelated to her use of FMLA leave. Id. at 32. For many of the same



                                                    9
reasons her disparate treatment claims fail, Plaintiff has failed to demonstrate this reason was

pretextual. Id.

       Plaintiff’s objections (ECF No. 85) do not address any of these three claims; therefore,

review of the Report on these issues is for clear error. Finding none on the retaliation and FMLA

claims, the court adopts the Report on these issues. As to the hostile work environment claim, the

court finds no clear error in the Magistrate Judge’s recommendation to dismiss this claim as the

allegations fail to support it. 4 Summary judgment is appropriate, and Plaintiff’s retaliation, hostile

work environment, and FMLA claims are dismissed with prejudice.

III.   Conclusion

       Having conducted a de novo review of the Report and underlying motion and related

memoranda where necessary, and having fully considered Plaintiff’s objections and TWC’s

response, the court adopts the conclusions of the Report. Defendant’s motion for summary

judgment is granted and this matter is dismissed with prejudice.

       IT IS SO ORDERED.

                                                               s/Cameron McGowan Currie
                                                               CAMERON MCGOWAN CURRIE
                                                               Senior United States District Judge
Columbia, South Carolina
January 24, 2019




4
  The Fourth Circuit recently clarified a claim can be raised for the first time before the district
court if the factual allegations are “reasonably related to charges in the original administrative
complaint, and if they reasonably could have developed from the agency’s investigation of the
original complaint.” Stewart v. Iancu, __ F.3d __, 2019 WL 122868 (4th Cir. 2019). However,
as the Magistrate Judge considered the hostile work environment claim on the merits as well as on
failure to exhaust (and Plaintiff failed to object to either), this court adopts the Report only on the
merits determination and need not reach the failure to exhaust issue.
                                                   10
